Title: An Account of the New Invented Pennsylvanian Fire-Places, [15 November 1744]
From: Franklin, Benjamin
To: 


According to his autobiography, Franklin invented the Pennsylvania fireplace in 1742, but the winter of 1739–40 is a more likely date. Writing of it in the summer or fall of 1744, he says that he and his family and friends have enjoyed its warmth “for these four Winters past.” He had the plates for it cast by his friend Robert Grace at Warwick Furnace in Chester County. The new fireplaces were generally approved, orders multiplied, and Grace was soon manufacturing them in quantity. They sold for £5 in Philadelphia. The Gazette first advertised them December 3, 1741: “To be sold at the Post Office Philadelphia, the New Invented Fire-Places; Where any Person may see some of them that are now in Use, and have the Nature and Advantages of them explain’d.” Six weeks later the paper announced that “a fresh Parcel of Iron Fire-Places” had just been received from Warwick Furnace.
Franklin encouraged their sale with a descriptive account for which Lewis Evans made the illustrative diagrams, and a Boston craftsman, probably James Turner, made the engravings. It was announced as “just published” November 15, 1744, though in fact it came from the press several weeks earlier. Grace paid the costs of what was a very successful promotion brochure. “This Pamphlet had a good Effect,” Franklin recalled. “Governor Thomas was so pleas’d with the Construction of this Stove, as describ’d in it that he offer’d to give me a Patent for the sole Vending of them for a Term of Years; but I declin’d it from a Principle which has ever weigh’d with me on such Occasions, viz. That as we enjoy great Advantages from the Inventions of others, we should be glad of an Opportunity to serve others by any Invention of ours, and this we should do freely and generously.” Grace’s agents for the fireplaces included John Franklin and Richard Clark in Boston, Peter Franklin in Newport, James Parker and James Burling in New York, Lewis Evans in Philadelphia, and James Mitchell in Yorktown, Virginia. Soon other ironmongers were manufacturing and selling them according to the design Franklin refused to patent.
Franklin sent copies of the pamphlet to his friends. Cadwallader Colden forwarded one to Professor Johann F. Gronovius of Leyden with the pleasantly expressed hope that it would not only keep him warm at his studies but preserve his health at the same time. “That invention hath found a great applause in this part of the world,” Gronovius replied, “which is the reason that I could not hinder to let it be translated into Dutch, and no doubt soon into French.” In 1757 Franklin had his fireplace made and installed in his lodgings in Craven Street, and soon “many Hundreds” were “set up in Imitation of it,” in and about London. He sent one to Sir Alexander Dick, with instructions for installing it in his country house near Edinburgh, and recommended it to Lord Kames for his new house at Blair Drummond. His interest in the efficient heating of houses continued throughout his life. In England in 1771 and later in France he devised heating plants for use with coal as fuel which consumed most of their own smoke. Over many years he corresponded with various friends about problems of combustion and heating, and he wrote treatises on these subjects as late as 1785.
His first device, the Pennsylvania fireplace, was efficient for several reasons: it reduced to a minimum the dissipation of heat up the chimney flue; it transmitted heat by radiation and by direct conduction quite as effectively as a conventional fireplace or metal stove of the same capacity could do at that time; equally or more important, it also employed the principle of convection—the creation of a current of air which was then heated and circulated into the room. This principle was not new; about thirty years earlier a Frenchman Nicolas Gauger had used it, as Franklin points out in his pamphlet, in designing a fireplace with a series of ducts built into the back, sides, and hearth, into which outside air, introduced at the bottom, rose as it was heated and from which it passed out into the room through a vent at the top. Franklin embodied the same idea, much simplified, in the “air-box” which he placed directly behind the fire and over which he caused the hot combustion gases and smoke to pass on their way to the chimney. Outside air was drawn in through a duct at the bottom of the stove, circulated through the air-box around a series of baffles, and passed into the room through openings on both sides of the stove near the top.
Later manufacturers of the so-called “Franklin stove” have usually eliminated this air-box, thereby abandoning a centrally important feature of the original model as the inventor conceived it; most “Franklin stoves” made within the last hundred years or so, however convenient and pleasant they may be, are little more than metal fireplaces. No example of an original Pennsylvania fireplace is known by the editors to survive, although a modern replica is to be seen at the Franklin Institute in Philadelphia.
The Franklin stove was judged by its performance, but the pamphlet describing it was judged by quite another standard than the mere utilitarian purpose of its subject. The New York lawyer James Alexander thought it showed the author “to be a man of Sense and of a good Stile.” And Franklin’s biographer Sydney George Fisher was “inclined to lay down the principle that the test of literary genius is the ability to be fascinating about stoves.”
 

Advertisement.
These Fire-Places are made in the best Manner, and sold by R. Grace in Philadelphia. They are sold also by J. Parker in New-York, and by J. Franklin in Boston.
The within-describ’d is of the middle and most common Size: There are others to be had both larger and smaller.


An Account Of the New-Invented Fire-Places.
In these Northern Colonies the Inhabitants keep Fires to sit by, generally Seven Months in the Year; that is, from the Beginning of October to the End of April; and in some Winters near Eight Months, by taking in part of September and May.
Wood, our common Fewel, which within these 100 Years might be had at every Man’s Door, must now be fetch’d near 100 Miles to some Towns, and makes a very considerable Article in the Expence of Families.
As therefore so much of the Comfort and Conveniency of our Lives, for so great a Part of the Year, depends on the Article of Fire; since Fuel is become so expensive, and (as the Country is more clear’d and settled) will of course grow scarcer and dearer; any new Proposal for Saving the Wood, and for lessening the Charge and augmenting the Benefit of Fire, by some particular Method of Making and Managing it, may at least be thought worth Consideration.
The New Fire-Places are a late Invention to that purpose (experienced now three Winters by a great Number of Families in Pennsylvania) of which this Paper is intended to give a particular Account.
That the Reader may the better judge whether this Method of Managing Fire has any Advantage over those heretofore in Use, it may be proper to consider both the old and new Methods separately and particularly, and afterwards make the Comparison.
IN order to this, ’tis necessary to understand well some few of the Properties of Air and Fire, viz.
1. Air is rarified by Heat, and condens’d by Cold; i.e. the same Quantity of Air takes up more Space when warm than when cold. This may be shown by several very easy Experiments. Take any clear Glass Bottle (a Florence Flask stript of the Straw is best) place it before the Fire, and as the Air within is warm’d and rarified, part of it will be driven out of the Bottle; turn it up, place its Mouth in a Vessel of Water, and remove it from the Fire; then, as the Air within cools and contracts, you will see the Water rise in the Neck of the Bottle, supplying the Place of just so much Air as was driven out. Hold a large hot Coal near the Side of the Bottle, and as the Air within feels the Heat, it will again distend and force out the Water. Or, Fill a Bladder half-full of Air, tie the Neck tight, and lay it before a Fire as near as may be without scorching the Bladder; as the Air within heats, you will perceive it to swell and fill the Bladder, till it becomes tight as if full-blown: Remove it to a cool Place, and you will see it fall gradually, till it become as lank as at first.
2. Air rarified and distended by Heat, is specifically
   *Body or Matter of any sort is said to be specifically heavier or lighter than other Matter, when it has more or less Substance or Weight in the same Dimensions.
 lighter than it was before, and will rise in other Air of greater Density. As Wood, Oil, or any other Matter specifically lighter than Water, if plac’d at the Bottom of a Vessel of Water, will rise till it comes to the Top; so rarified Air will rise in common Air, till it either comes to Air of equal Weight, or is by Cold reduc’d to its former Density.
A Fire then being made in any Chimney, the Air over the Fire is rarified by the Heat, becomes lighter and therefore immediately rises in the Funnel and goes out; the other Air in the Room (flowing towards the Chimney) supplies its Place, is rarified in its turn, and rises likewise; the Place of the Air thus carried out of the Room is supplied by fresh Air coming in thro’ Doors and Windows, or, if they be shut, thro’ every Crevice with Violence, as may be seen by holding a Candle to a Keyhole: If the Room be so tight as that all the Crevices together will not supply so much Air as is continually carried off, then in a little time the Current up the Funnel must flag, and the Smoke being no longer driven up must come into the Room.
1. Fire
   †i.e. Common Fire.
 throws out Light, Heat, and Smoke (or Fume). The two first move in right Lines and with great Swiftness; the latter is but just separated from the Fuel, and then moves only as it is carried by the Stream of rarified Air. And without a continual Accession and Recession of Air to carry off the Smoaky Fumes, they would remain crouded about the Fire, and stifle it.
2. Heat may be separated from the Smoke as well as from the Light, by means of a Plate of Iron, which will suffer Heat to pass through it without the others.
3. Fire sends out its Rays of Heat, as well as Rays of Light, equally every way: But the greatest sensible Heat is over the Fire, where there is, besides the Rays of Heat shot upwards, a continual rising Stream of hot Air, heated by the Rays shot round on every Side.

These Things being understood, we proceed to consider the Fire-places heretofore in Use, viz.
1. The large open Fire-places used in the Days of our Fathers, and still generally in the Country, and in Kitchens.
2. The newer-fashion’d Fire-places, with low Breasts, and narrow Hearths.
3. Fire-places with hollow Backs, Hearths and Jams of Iron, (described by Mons. Gauger
   *In his Tract entitled, La Mechanique de Feu.
) for warming the Air as it comes into the Room.
4. The Holland Stoves, with Iron Doors opening into the Room.
5. The German Stoves, which have no Opening in the Room where they are us’d, but the Fire is put in from some other Room, or from without.
6. Iron Pots, with open Charcoal Fires, plac’d in the middle of a Room.
1. The first of these Methods has generally the Conveniency of two warm Seats, one in each Corner; but they are sometimes too hot to abide in, and at other times incommoded with the Smoke; there is likewise good Room for the Cook to move, to hang on Pots, &c. Their Inconveniencies are, that they almost always smoke if the Door be not left open; that they require a large Funnel, and a large Funnel carries off a great Quantity of Air, which occasions what is called a strong Draft to the Chimney; without which strong Draft the Smoke would come out of some Part or other of so large an Opening, so that the Door can seldom be shut; and the cold Air so nips the Backs and Heels of those that sit before the Fire, that they have no Comfort, ’till either Screens or Settles are provided (at a considerable Expence) to keep it off, which both cumber the Room and darken the Fireside. A moderate Quantity of Wood on the Fire in so large a Hearth, seems but little; and, in so strong and cold a Draught, warms but little; so that People are continually laying on more. In short, ’tis next to impossible to warm a Room with such a Fire-place: And I suppose our Ancestors never thought of warming Rooms to sit in; all they purpos’d was to have a Place to make a Fire in, by which they might warm themselves when acold.
2. Most of these old-fashion’d Chimneys in Towns and Cities, have been, of late Years, reduc’d to the second Sort mention’d, by building Jambs within them, narrowing the Hearth, and making a low Arch or Breast. ’Tis strange, methinks, that tho’ Chimneys have been so long in Use, their Construction should be so little understood till lately, that no Workman pretended to make one which should always carry off all the Smoke, but a Chimney-cloth was look’d upon as essential to a Chimney: This Improvement, however, by small Openings and low Breasts, has been made in our Days; and Success in the first Experiments has brought it into general Use in Cities, so that almost all new Chimneys are now made of that sort, and much fewer Bricks will make a Stack of Chimneys now than formerly. An Improvement so lately made, may give us Room to believe that still farther Improvements may be found, to remedy the Inconveniencies yet remaining. For these new Chimneys, tho’ they keep Rooms generally free from Smoke, and, the Opening being contracted, will allow the Door to be shut, yet the Funnel still requiring a considerable Quantity of Air, it rushes in at every Crevice so strongly, as to make a continual Whistling or Howling; and ’tis very uncomfortable as well as dangerous to sit against any such Crevice. Many Colds are caught from this Cause only; it being safer to sit in the open Street; for then the Pores do all close together, and the Air does not strike so sharply against any particular Part. The Spaniards have a Proverbial Saying, If the Wind blows on you thro’ a Hole, Make your Will, and take Care of your Soul. Women, particularly, from this Cause, (as they sit much in the House) get Colds in the Head, Rheums and Defluctions, which fall into their Jaws and Gums, and have destroy’d early many a fine Set of Teeth in these Northern Colonies. Great and bright Fires do also very much contribute to damage the Eyes, dry and shrivel the Skin, and bring on early the Appearances of Old-Age. In short, many of the Diseases proceeding from Colds, as Fevers, Pleurisies, &c. fatal to very great Numbers of People, may be ascrib’d to strong-drawing Chimneys, whereby, in severe Weather, a Man is scorch’d before, while he’s froze behind.
   
   †As the Writer is neither Physician nor Philosopher, the Reader may expect he should justify these his Opinions by the Authority of some that are so. M. Clare, F.R.S. in his Treatise of The Motion of Fluids, says, page 246, &c. “And here it may be remarked, that ’tis more prejudicial to Health, to sit near a Window or Door, in a Room where there are many Candles and a Fire, than in a Room without: For the Consumption of Air thereby occasioned, will always be very considerable, and this must necessarily be replaced by cold Air from without. Down the Chimney can enter none, the Stream of warm Air, always rising therein, absolutely forbids it: The Supply must therefore come in wherever other Openings shall be found. If these happen to be small, Let those who sit near them beware: The smaller the Flood-gate, the smarter will be the Stream. Was a Man, even in a Sweat, to leap into a cold Bath, or jump from his warm Bed in the intensest Cold, even in a Frost, provided he do not continue over-long therein, and be in Health when he does this, we see by Experience that he gets no Harm. If he sits a little while against a Window, into which a successive Current of cold Air comes, his Pores are closed, and he gets a Fever. In the first Case, the Shock the Body endures is general, uniform, and therefore less fierce; in the other a single Part, a Neck or Ear perchance, is attacked, and that with the greater Violence probably, as it is done by a successive Stream of cold Air. And the Cannon of a Battery, pointed against a single Part of a Bastion, easier make a Breach, than were they directed to play singly upon the whole Face, and will admit the Enemy much sooner into the Town.”



   
   That warm Rooms, and keeping the Body warm in Winter, are Means of preventing such Diseases, take the Opinion of that learned Italian Physician, Antonio Portio, in the Preface to his Tract de Militis Sanitate tuenda, where, speaking of a particular wet and cold Winter, remarkable at Venice for its Sickliness, he says, “Popularis autem pleuritis quae Venetiis saeviit mensibus Dec. Jan. Feb. ex coeli, aërisque inclementia facta est, quod non habeant hypocausta [Stove-Rooms] et quod non soliciti sint Itali omnes de auribus, temporibus, collo, totoque corpore defendendis ab injuriis aëris; et tegmina domorum Veneti disponant parum inclinata, ut nives diutius permaneant super tegmina. E contra, Germani, qui experiuntur coeli inclementiam, perdidicere sese defendere ab aeris injuria. Tecta construunt multum inclinata, ut decidant nives. Germani abundant lignis, domusque hypocaustis; foris autem incedunt pannis, pellibus, gossipio, bene mehercule loricati atque muniti. In Bavaria interrogabam (curiositate motus videndi Germaniam) quot nam elapsis mensibus pleuritide vel peripneumonia fuissent absumti; dicebant vix unus aut alter illis temporibus pleuritide fuit correptus.”



   
   The great Dr. Boerhaave, whose Authority alone might be sufficient, in his Aphorisms mentions, as one antecedent Cause of Pleurisies, a cold Air driven violently through some narrow Passage upon the Body overheated by Labour or Fire.



   
   The Eastern Physicians agree with the Europeans in this Point; witness the Chinese Treatise, entitled Tchang seng, i.e. The Art of procuring Health and long Life, as translated in Pere Du Halde’s Account of China, which has this Passage. “As of all the Passions which ruffle us, Anger does the most Mischief; so of all the malignant Affections of the Air, a Wind that comes thro’ any narrow Passage, which is cold and piercing, is most dangerous; and coming upon us unawares, insinuates itself into the Body, often causing grievous Diseases. It should therefore be avoided, according to the Advice of the ancient Proverb, as carefully as the Point of an Arrow.” These Mischiefs are avoided by the Use of the new-invented Fire-places, as will be shewn hereafter.

 In the mean time very little is done by these Chimneys towards warming the Room; for the Air round the Fire-place which is warm’d by the direct Rays from the Fire, does not continue in the Room, but is continually crouded and gather’d into the Chimney by the Current of cold Air coming behind it, and so is presently carried off.
In both these Sorts of Fire-places, the greatest Part of the Heat from the Fire is lost: For as Fire naturally darts Heat every way, the Back, the two Jambs, and the Hearth, drink up almost all that’s given them, very little being reflected from Bodies so dark, porous and unpolish’d; and the upright Heat, which is by far the greatest, flies directly up the Chimney. Thus Five Sixths at least of the Heat (and consequently of the Fewel) is wasted, and contributes nothing towards warming the Room.

3. To remedy this, the Sieur Gauger gives us, in his Book entitled La Mechanique de Feu, published 1709, seven different Constructions of the third Sort of Chimneys mentioned above, in which there are hollow Cavities made by Iron Plates in the Back, Jambs and Hearth, thro’ which Plates the Heat passing, warms the Air in those Cavities, which is continually coming into the Room fresh and warm. The Invention was very ingenious, and had many Conveniencies: The Room was warm’d in all Parts, by the Air flowing into it through the heated Cavities: Cold Air was prevented rushing thro’ the Crevices, the Funnel being sufficiently supply’d by those Cavities: Much less Fuel would serve, &c. But the first Expence, which was very great; the Intricacy of the Design, and the Difficulty of the Execution, especially in old Chimneys, discouraged the Propagation of the Invention; so that there are (I suppose) very few such Chimneys now in Use. [The upright Heat, too, was almost all lost in these, as in the common Chimneys.]
4. The Holland Iron Stove, which has a Flue proceeding from the Top, and a small Iron Door opening into the Room, comes next to be considered. Its Conveniences are, that it makes a Room all over warm; for the Chimney being wholly closed, except the Flue of the Stove, very little Air is required to supply that, and therefore not much rushes in at Crevices, or at the Door when ’tis opened. Little Fewel serves, the Heat being almost all saved; for it rays out almost equally from the four Sides, the Bottom and the Top, into the Room, and presently warms the Air around it, which being rarified rises to the Cieling, and its Place is supplied by the lower Air of the Room, which flows gradually towards the Stove, and is there warm’d and rises in its Turn, so that there is a continual Circulation till all the Air in the Room is warmed. The Air, too, is gradually changed by the Stove-Door’s being in the Room, thro’ which, part of it is continually passing, and that makes these Stoves wholesomer, or at least pleasanter, than the German Stoves next to be spoke of. But they have these Inconveniences. There is no Sight of the Fire, which is in itself a pleasant Thing. One cannot conveniently make any other Use of the Fire but that of warming the Room. When the Room is warm, People not seeing the Fire are apt to forget supplying it with Fuel ’til ’tis almost out, then, growing cold, a great deal of Wood is put in, which soon makes it too hot. The Change of Air is not carried on quite quick enough, so that if any Smoke or ill Smell happens in the Room, ’tis a long Time before ’tis discharg’d. For these Reasons the Holland Stove has not obtain’d much among the English (who love the Sight of the Fire) unless in some Workshops, where People are oblig’d to sit near Windows for the Light, and in such Places they have been found of good Use.
5. The German Stove is like a Box, one Side wanting. ’Tis compos’d of Five Iron Plates scru’d together; and fix’d so as that you may put the Fuel into it from another Room, or from the Outside of the House. ’Tis a kind of Oven revers’d, its Mouth being without, and Body within the Room that is to be warm’d by it. This Invention certainly warms a Room very speedily and thoroughly with little Fuel: No Quantity of cold Air comes in at any Crevice, because there is no Discharge of Air which it might Supply, there being no Passage into the Stove from the Room. These are its Conveniencies. Its Inconveniences are, That People have not even so much Sight or Use of the Fire as in the Holland Stoves, and are moreover oblig’d to breathe the same unchang’d Air continually, mix’d with the Breath and Perspiration from one anothers Bodies, which is very disagreeable to those who have not been accustomed to it.
6. Charcoal Fires, in Pots, are us’d chiefly in the Shops of Handicraftsmen. They warm a Room (that is kept close and has no Chimney to carry off the warm’d Air) very speedily and uniformly: But there being no Draught to change the Air, the sulphurous Fumes from the Coals [be they ever so well kindled before they are brought in, there will be some] mix with it, render it disagreeable, hurtful to some Constitutions, and sometimes, when the Door is long kept shut, produce fatal Consequences.
To avoid the several Inconveniences, and at the same time retain all the Advantages of other Fire-places, was contrived the Pennsylvania Fire-place now to be described.
This Machine consists of

A Bottom Plate, (i) [See the Cut.] [below, p. 445]

A Back Plate, (ii)
Two Side Plates, (iii iii)
  Two Middle Plates, (iv iv) which join’d together form a tight   Box with winding Passages in it for warming the Air.
A Front Plate, (v)
A Top Plate, (vi)

These are all of cast Iron, with Mouldings or Ledges where the Plates come together, to hold them fast, and retain the Mortar us’d for Pointing to make tight Joints. When the Plates are all in their Places, a Pair of slender Rods with Screws, are sufficient to bind the Whole very firmly together, as it appears in Fig. 2.
There are, moreover, two thin Plates of wrought Iron, viz. The Shutter, (vii) and the Register, (viii); besides the Screw-Rods O P, all which we shall explain in their Order.
(i) The Bottom Plate, or Hearth-Piece, is round before, with a rising Moulding that serves as a Fender to keep Coals and Ashes from coming to the Floor, &c. It has two Ears, F G, perforated to receive the Screw-Rods O P; a long Air-hole, a a, thro’ which the fresh outward Air passes up into the Air-Box; and three Smoke-Holes B C thro’ which the Smoke descends and passes away; also a square Hole b for the Bellows; all represented by dark Squares. It has also double Ledges to receive between them the Bottom Edges of the Back-Plate, the two Side Plates, and the two middle Plates. These Ledges are about an Inch asunder, and half an Inch high; a Profile of two of them join’d to a Fragment of Plate appears in Fig. 3.
(ii) The Back Plate is without Holes, having only a Pair of Ledges on each Side, to receive the Back Edges of the two
(iii iii) Side Plates: These have each a Pair of Ledges to receive the Side-Edges of the Front Plate, and a little Shoulder for it to rest on; also two Pair of Ledges to receive the Side-Edges of the two Middle Plates which form the Air-Box; and an oblong Airhole near the Top, thro’ which is discharg’d into the Room the Air warm’d in the Air-Box. Each has also a Wing or Bracket, H and I, to keep in falling Brands, Coals, &c. and a small Hole Q and R, for the Axis of the Register to turn in.
(iv iv) The Air-Box is compos’d of the two Middle Plates D E and F G. The first has five thin Ledges or Partitions, cast on it, two Inches deep, the Edges of which are receiv’d in so many Pair of Ledges cast in the other. The Tops of all the Cavities form’d by these thin deep Ledges are also covered by a Ledge of the same Form and Depth, cast with them; so that when the Plates are put together, and the Joints luted, there is no Communication between the Air-Box and the Smoke. In the winding Passages of this Box, fresh Air is warm’d as it passes into the Room.
(v) The Front Plate is arch’d on the under Side, and ornamented with Foliages, &c. It has no Ledges.
(vi) The Top Plate has a Pair of Ears M N, answerable to those in the Bottom Plate, and perforated for the same Purpose: It has also a Pair of Ledges running round the under Side, to receive the Top-Edges of the Front, Back and Side Plates. The Air-Box does not reach up to the Top Plate by two Inches and half.
(vii) The Shutter is of thin wrought Iron and light, of such a Length and Breadth as to close well the Opening of the Fire-Place. It is us’d to blow up the Fire, and to shut up and secure it a Nights. It has two brass Knobs for Handles d d, and commonly slides up and down in a Groove, left, in putting up the Fire-place, between the foremost Ledge of the Side Plates, and the Face of the Front Plate; but some choose to set it aside when it is not in Use, and apply it on Occasion.
(viii) The Register, is also of thin wrought Iron. It is plac’d between the Back Plate and Air-Box, and can, by Means of the Key S be turn’d on its Axis so as to lie in any Position between level and upright.
The Screw-Rods O P are of wrought Iron, about a third of an Inch thick, with a Button at Bottom, and a Screw and Nut at Top; and may be ornamented with two small Brasses screw’d on above the Nuts.
      To put this Machine to work,
1. A false Back of four Inch- (or, in shallow small Chimneys, two Inch-) Brick-work is to be made in the Chimney, four Inches or more from the true Back: From the Top of this false Back, a Closing is to be made over to the Breast of the Chimney, that no Air may pass into the Chimney, but what goes under the false Back, and up behind it.
2. Some Bricks of the Hearth are to be taken up, to form a Hollow under the Bottom Plate; across which Hollow runs a thin tight Partition to keep apart the Air entring the Hollow, and the Smoke; and is therefore plac’d between the Air-hole and Smoke-holes.
3. A Passage is made, communicating with the outward Air, to introduce that Air into the forepart of the Hollow under the Bottom Plate, whence it may rise thro’ the Air-hole into the Air-box.
4. A Passage is made from the back Part of the Hollow, communicating with the Flue behind the false Back: Through this Passage the Smoke is to pass.
The Fire-place is to be erected upon these Hollows, by putting all the Plates in their Places, and screwing them together.
Its Operation may be conceiv’d by observing the following


Profile of the Chimney and Fire-Place
   
The Fire being made at A, the Flame and Smoke will ascend and strike the Top T, which will thereby receive a considerable Heat. The Smoke finding no Passage upwards, turns over the Top of the Air-box, and descends between it and the Back Plate to the Holes at B in the Bottom Plate, heating, as it passes, both Plates of the Air-box and the said Back Plate; the Front Plate, Bottom and Side Plates are also all heated at the same Time. The Smoke proceeds in the Passage that leads it under and behind the false Back, and so rises into the Chimney. The Air justof the Room, warm’d behind the Back Plate, and by the Sides, Front and Top Plates, becoming specifically lighter than the other Air in the Room, is oblig’d to rise; but the Closure over the Fire-place hindring it from going up the Chimney, it is forc’d out into the Room, rises by the Mantle-piece to the Cieling and spreads all over the Top of the Room, whence being crouded down gradually by the Stream of newly warm’d Air that follows and rises above it, the whole Room becomes in a short time equally warmed.
At the same Time the Air, warmed under the Bottom Plate and in the Air-Box, rises, and comes out of the Holes in the Side-Plates, very swiftly if the Door of the Room be shut, and joins its Current with the Stream before mentioned rising from the Side, Back and Top Plates.
   

The Air that enters the Room thro’ the Air-box is fresh, tho’ warm; and computing the Swiftness of its Motion with the Areas of the Holes, ’tis found that near 10 Barrels of fresh Air are hourly introduc’d by the Air-Box; and by this Means the Air in the Room is continually changed, and kept at the same Time sweet and warm.
’Tis to be observed that the entring Air will not be warm at first Lighting the Fire, but heats gradually as the Fire encreases.
A square Opening for a Trap-Door should be left in the Closing of the Chimney, for the Sweeper to go up: The Door may be made of Slate or Tin, and commonly kept close shut, but so plac’d as that turning up against the Back of the Chimney when open, it closes the Vacancy behind the false Back, and shoots the Soot that falls in Sweeping, out upon the Hearth. This Trap-Door is a very convenient Thing.
In Rooms where much Smoking of Tobacco is used, ’tis also convenient to have a small Hole about five or six Inches square, cut near the Cieling through into the Funnel: This Hole must have a Shutter, by which it may be clos’d or open’d at Pleasure. When open, there will be a strong Draught of Air through it into the Chimney, which will presently carry off a Cloud of Smoke, and keep the Room clear: If the Room be too hot likewise, it will carry off as much of the warm Air as you please, and then you may stop it intirely, or in part, as you think fit. By this Means it is that the Tobacco-Smoke does not descend among the Heads of the Company near the Fire, as it must do before it can get into common Chimneys.


The Manner of Using this Fireplace.
Your Cord-wood must be cut into three Lengths; or else a short Piece, fit for the Fire-place, cut off, and the longer left for the Kitchin or other Fires. Dry Hickery, or Ash, or any Woods that burn with a clear Flame, are rather to be chosen; because such are less apt to foul the Smoke-Passages with Soot; and Flame communicates, with its Light, as well as by Contact, greater Heat to the Plates and Room. But where more ordinary Wood is used, half a dry Faggot of Brush-wood burnt at the first making of Fire in the Morning, is very advantageous; as it immediately by its sudden Blaze heats the Plates and warms the Room (which with bad Wood slowly kindling would not be done so soon) and at the same time, by the Length of its Flame turning in the Passages, consumes and cleanses away the Soot that such bad smoaky Wood had produc’d therein the preceding Day, and so keeps them always free and clean. When you have laid a little Back-log, and plac’d your Billets on small Dogs, as in common Chimneys, and put some Fire to them; then slide down your Shutter as low as the Dogs, and the Opening being by that Means contracted, the Air rushes in briskly and presently blows up the Flames. When the Fire is sufficiently kindled, slide it up again. 
   *The Shutter is slid up and down in this Manner, only in those Fireplaces which are so made, as that the Distance between the Top of the arch’d Opening and the Bottom-Plate, is the same as the Distance between it and the Top-Plate. Where the Arch is higher, as it is in the Draught annex’d, (which is agreeable to the last Improvements) the Shutter is set by, and apply’d occasionally: because if it were made deep enough to close the whole Opening when slid down, it would hide Part of it when up.
 In some of these Fire-places there is a little six-inch square Trap-door of thin wrought Iron or Brass, covering a Hole of like Dimensions near the Fore-part of the Bottom-Plate, which being by a Ring lifted up towards the Fire, about an Inch, where it will be retain’d by two springing Sides fix’d to it perpendicularly, [See the Plate, Fig. 4] the Air rushes in from the Hollow under the Bottom Plate, and blows the Fire. Where this is us’d, the Shutter serves only to close the Fire a Nights. The more forward you can make your Fire on the Hearth-Plate, not to be incommoded by the Smoke, the sooner and more will the Room be warmed. At Night when you go to Bed, cover the Coals or Brands with Ashes as usual; then take away the Dogs and slide down the Shutter close to the Bottom-Plate, sweeping a little Ashes against it that no Air may pass under it; then turn the Register, so as very near to stop the Flue behind. If no Smoke then comes out at Crevices into the Room, ’tis right: If any Smoke is perceiv’d to come out, move the Register so as to give a little Draught, and ’twill go the right way. Thus the Room will be kept warm all Night; for the Chimney being almost entirely stopt, very little, if any, cold Air will enter the Room at any Crevice. When you come to rekindle the Fire in the Morning, turn open the Register before you lift up the Slider, otherwise if there be any Smoke in the Fire-Place, it will come out into the Room. By the same Use of the Shutter and Register, a blazing Fire may be presently stifled, as well as secured, when you have Occasion to leave it for any Time; and at your Return, you will find the Brands warm and ready for a speedy Re-kindling. The Shutter alone will not stifle a Fire; for it cannot well be made to fit so exactly, but that Air will enter, and that in a violent Stream, so as to blow up and keep alive the Flames, and consume the Wood, if the Draught be not check’d by turning the Register to shut the Flue behind. The Register has also two other Uses. If you observe the Draught of Air into your Fire-place, to be stronger than is necessary, (as in extream cold Weather it often is) so that the Wood is consum’d faster than usual; in that Case, a quarter, half, or two thirds Turn of the Register, will check the Violence of the Draught, and let your Fire burn with the Moderation you desire: And at the same Time both the Fire-Place and the Room will be the warmer, because less cold Air will enter and pass through them. And if the Chimney should happen to take Fire (which indeed there is very little Danger of, if the preceding Direction be observ’d in making Fires, and it be well swept once a Year; for, much less Wood being burnt, less Soot is proportionably made; and the Fuel being soon blown into Flame by the Shutter (or the Trap-door Bellows) there is consequently less Smoke from the Fuel to make Soot; then, tho’ the Funnel should be foul, yet the Sparks have such a crooked up and down round-about Way to go, that they are out before they get at it) I say, if it should ever be on fire, a Turn of the Register shuts all close, and prevents any Air going into the Chimney, and so the Fire may be easily stifled and mastered.


The Advantages of this Fire-place.
Its Advantages above the common Fire-Places are,
1. That your whole Room is equally warmed; so that People need not croud so close round the Fire, but may sit near the Window and have the Benefit of the Light for Reading, Writing, Needle-work, &c. They may sit with Comfort in any Part of the Room; which is a very considerable Advantage in a large Family, where there must often be two Fires kept, because all cannot conveniently come at One.

2. If you sit near the Fire, you have not that cold Draught of uncomfortable Air nipping your Back and Heels, as when before common Fires, by which many catch Cold, being scorcht before and as it were froze behind.
3. If you sit against a Crevice, there is not that sharp Draught of cold Air playing on you, as in Rooms where there are Fires in the common way; by which many catch Cold, whence proceed Coughs, Catarrhs,
   *My Lord Molesworth, in his Account of Denmark, says, That “few or none of the People there, are troubled with Coughs, Catarrhs, Consumptions, or such like diseases of the Lungs; so that in the Midst of Winter in the Churches, which are very much frequented, there is no Noise to interrupt the Attention due to the Preacher. I am persuaded (says he) their warm Stoves contribute to their Freedom from these kind of Maladies.” Page 91.
 Tooth-Achs, Fevers, Pleurisies and many other Diseases.
4. In Case of Sickness, they make most excellent Nursing-Rooms; as they constantly supply a Sufficiency of fresh Air, so warmed at the same time as to be no way inconvenient or dangerous. A small One does well in a Chamber; and, the Chimneys being fitted for it, it may be remov’d from one Room to another as Occasion requires, and fix’d in half an Hour. The equal Temper, too, and Warmth, of the Air of the Room, is thought to be particularly advantageous in some Distempers: For ’twas observ’d in the Winters of 1730 and 1736, when the Small-Pox spread in Pennsylvania, that very few of the Children of the Germans died of that Distemper, in Proportion to those of the English; which was ascrib’d by some to the Warmth and equal Temper of Air in their Stove-Rooms; which made the Disease as favourable as it commonly is in the West-Indies. But this Conjecture we submit to the Judgment of Physicians.
5. In common Chimneys the strongest Heat from the Fire, which is upwards, goes directly up the Chimney, and is lost; and there is such a strong Draught into the Chimney, that not only the upright Heat, but also the back, sides and downward Heats, are carried up the Chimney by that Draught of Air; and the Warmth given before the Fire by the Rays that strike out towards the Room, is continually driven back, crouded into the Chimney, and carried up, by the same Draught of Air. But here the upright Heat, strikes and heats the Top Plate, which warms the Air above it, and that comes into the Room. The Heat likewise which the Fire communicates to the Sides, Back, Bottom and Air-Box, is all brought into the Room; for you will find a constant Current of warm Air coming out of the Chimney-Corner into the Room. Hold a Candle just under the Mantle-Piece or Breast of your Chimney, and you will see the Flame bent outwards: By laying a Piece of smoaking Paper on the Hearth, on either Side, you may see how the Current of Air moves, and where it tends, for it will turn and carry the Smoke with it.
6. Thus as very little of the Heat is lost, when this Fire-Place is us’d, much less Wood
   *People who have us’d these Fire-places, differ much in their Accounts of the Wood saved by them. Some say five sixths, others three fourths, and others much less. This is owing to the great Difference there was in their former Fires; some (according to the different Circumstances of their Rooms and Chimneys) having been us’d to make very large, others middling, and others, of a more sparing Temper, very small Ones: While in these Fire-Places, (their Size and Draught being nearly the same) the Consumption is more equal. I suppose, taking a Number of Families together, that two thirds, or half the Wood at least, is saved. My common Room, I know, is made twice as warm as it used to be, with a quarter of the Wood I formerly consum’d there.
 will serve you, which is a considerable Advantage where Wood is dear.
7. When you burn Candles near this Fire-Place, you will find that the Flame burns quite upright, and does not blare and run the Tallow down, by drawing towards the Chimney, as against common Fires.
8. This Fire-place cures most smoaky Chimneys, and thereby preserves both the Eyes and Furniture.
9. It prevents the Fouling of Chimneys; much of the Lint and Dust that contributes to foul a Chimney, being by the low Arch oblig’d to pass thro’ the Flame, where ’tis consum’d. Then, less Wood being burnt, there is less Smoke made. Again, the Shutter, or Trap-Bellows, soon blowing the Wood into a Flame, the same Wood does not yield so much Smoke as if burnt in a common Chimney: For as soon as Flame begins, Smoke, in proportion, ceases.
10. And if a Chimney should be foul, ’tis much less likely to take Fire. If it should take Fire, ’tis easily stifled and extinguished.
11. A Fire may be very speedily made in this Fire-Place, by the Help of the Shutter, or Trap-Bellows, as aforesaid.
12. A Fire may be soon extinguished, by closing it with the Shutter before, and turning the Register behind, which will stifle it, and the Brands will remain ready to rekindle.
13. The Room being once warm, the Warmth may be retain’d in it all Night.
14. And lastly, the Fire is so secur’d at Night, that not one Spark can fly out into the Room to do Damage.
With all these Conveniencies, you do not lose the pleasant Sight nor Use of the Fire, as in the Dutch Stoves, but may boil the Tea-Kettle, warm the Flat-Irons, heat Heaters, keep warm a Dish of Victuals by setting it on the Top, &c. &c. &c.


Objections answered.
There are some Objections commonly made by People that are unacquainted with these Fire-Places, which it may not be amiss to endeavour to remove, as they arise from Prejudices which might otherwise obstruct in some Degree the general Use of this beneficial Machine. We frequently hear it said, They are of the Nature of the Dutch Stoves; Stoves have an unpleasant Smell; Stoves are unwholesome; and, Warm Rooms make People tender ana apt to catch Cold. As to the first, that they are of the Nature of Dutch Stoves, the Description of those Stoves in the Beginning of this Paper, compar’d with that of these Machines, shows that there is a most material Difference, and that these have vastly the Advantage, if it were only in the single Article of the Admission and Circulation of fresh Air. But it must be allowed there has been some Cause to complain of the offensive Smell of Iron Stoves. This Smell, however, never proceeded from the Iron itself, which in its Nature, whether hot or cold, is one of the sweetest of Metals, but from the general uncleanly Manner of using those Stoves. If they are kept clean, they are as sweet as an Ironing-Box, which, tho’ ever so hot, never offends the Smell of the nicest Lady: But it is common, to let them be greased by setting Candlesticks on them, or otherwise; to rub greasy Hands on them, and, above all, to spit upon them to try how hot they are, which is an inconsiderate, filthy unmannerly Custom; for the slimy Matter of Spittle drying on, burns and fumes when the Stove is hot, as well as the Grease, and smells most nauseously; which makes such close Stove-Rooms, where there is no Draught to carry off those filthy Vapours, almost intolerable to those that are not from their Infancy accustomed to them. At the same time, nothing is more easy than to keep them clean; for when by any Accident they happen to be fouled, a Lee made of Ashes and Water, with a Brush, will scour them perfectly; as will also a little strong Soft-Soap and Water.
That hot Iron of itself gives no offensive Smell, those know very well, who have (as the Writer of this has) been present at a Furnace, when the Workmen were pouring out the flowing Metal to cast large Plates, and not the least Smell of it to be perceived. That hot Iron does not, like Lead, Brass, and some other Metals, give out unwholesome Vapours, is plain from the general Health and Strength of those who constantly work in Iron, as Furnace-men, Forge-Men, and Smiths; That it is in its Nature a Metal perfectly wholesome to the Body of Man, is known from the beneficial Use of Chalybeat or Iron-Mine Waters; from the Good done by taking Steel Filings in several Disorders; and that even the Smithy Water in which hot Irons are quench’d, is found advantageous to the human Constitution. The ingenious and learned Dr. Desaguliers, to whose instructive Writings the Contriver of this Machine acknowledges himself much indebted, relates an Experiment he made, to try whether heated Iron would yield unwholesome Vapours; He took a Cube of Iron, and having given it a very great Heat, he fix’d it so to a Receiver, exhausted by the Air Pump, that all the Air rushing in to fill the Receiver, should first pass thro’ a Hole in the hot Iron. He then put a small Bird into the Receiver, who breath’d that Air without any Inconvenience or suffering the least Disorder. But the same Experiment being made with a Cube of hot Brass, a Bird put into that Air dy’d in a few Minutes. Brass indeed stinks even when cold, and much more when hot; Lead too, when hot, yields a very unwholesome Steam; but Iron is always sweet, and every way taken is wholesome and friendly to the human Body——except in Weapons.
That warm Rooms make People tender and apt to catch Cold, is a Mistake as great as it is (among the English) general. We have seen in the preceding Pages how the common Rooms are apt to give Colds; but the Writer of this Paper may affirm, from his own Experience, and that of his Family and Friends who have used warm Rooms for these four Winters past, that by the Use of such Rooms, People are rendered less liable to take Cold, and indeed actually hardened. If sitting warm in a Room made One subject to take Cold on going out, lying warm in Bed should, by a Parity of Reason, produce the same Effect when we rise; Yet we find we can leap out of the warmest Bed naked in the coldest Morning, without any such Danger; and in the same Manner out of warm Clothes into a cold Bed. The Reason is, that in these Cases the Pores all close at once, the Cold is shut out, and the Heat within augmented, as we soon after feel by the glowing of the Flesh and Skin. Thus no one was ever known to catch Cold by the Use of the Cold Bath: And are not cold Baths allowed to harden the Bodies of those that use them? Are they not therefore frequently prescrib’d to the tenderest Constitutions? Now every Time you go out of a warm Room into the cold freezing Air, you do as it were plunge into a Cold Bath, and the Effect is in proportion the same; for (tho’ perhaps you may feel somewhat chilly at first) you find in a little Time your Bodies hardened and strengthened, your Blood is driven round with a brisker Circulation, and a comfortable steady uniform inward Warmth succeeds that equal outward Warmth you first received in the Room. Farther to confirm this Assertion, we instance the Swedes, the Danes, the Russians: These Nations are said to live in Rooms, compar’d to ours, as hot as Ovens;
   *Mr. Boyle, in his Experiments and Observations upon Cold, Page 684 of Shaw’s Abridgment, says, “’Tis remarkable, that while the Cold has strange and tragical Effects at Moscow, and elsewhere, the Russians and Livonians should be exempt from them, who accustom themselves to pass immediately from a great Degree of Heat, to as great an one of Cold, without receiving any visible Prejudice thereby. I remember, being told by a Person of unquestionable Credit, that it was a common Practice among them, to go from a hot Stove into cold Water; the same was, also, affirmed to me, by another who resided at Moscow: This Tradition is likewise abundantly confirmed by Olearius. ‘’Tis a surprizing thing,’ says he, ‘to see how far the Russians can endure Heat; and how, when it makes them ready to faint, they can go out of their Stoves, stark naked, both Men and Women, and throw themselves into cold Water; and even in Winter wallow in the Snow.’ ”
 yet where are the hardy Soldiers, tho’ bred in their boasted cool Houses, that can, like these People, bear the Fatigues of a Winter Campaign in so severe a Climate, march whole Days to the Neck in Snow, and at Night entrench in Ice, as they do?
The Mentioning of those Northern Nations puts me in Mind of a considerable Publick Advantage that may arise from the general Use of these Fire-places. It is observable, that tho’ those Countries have been well inhabited for many Ages, Wood is still their Fuel, and yet at no very great Price; which could not have been if they had not universally used Stoves, but consum’d it as we do, in great Quantities by open Fires. By the Help of this saving Invention, our Wood may grow as fast as we consume it, and our Posterity may warm themselves at a moderate Rate, without being oblig’d to fetch their Fuel over the Atlantick; as, if Pit-Coal should not be here discovered (which is an Uncertainty) they must necessarily do.
We leave it to the Political Arithmetician to compute, how much Money will be sav’d to a Country, by its spending two thirds less of Fuel; how much Labour sav’d in Cutting and Carriage of it; how much more Land may be clear’d for Cultivation; how great the Profit by the additional Quantity of Work done, in those Trades particularly that do not exercise the Body so much, but that the Workfolks are oblig’d to run frequently to the Fire to warm themselves: And to Physicians to say, how much healthier thick-built Towns and Cities will be, now half suffocated with sulphury Smoke, when so much less of that Smoke shall be made, and the Air breath’d by the Inhabitants be consequently so much purer. These Things it will suffice just to have mentioned; let us proceed to give some necessary Directions to the Workman who is to fix or set up these Fire-Places.


Directions to the Bricklayer.
The Chimney being first well swept and cleans’d from Soot, &c. lay the Bottom Plate down on the Hearth in the Place where the Fire-Place is to stand, which may be as forward as the Hearth will allow. Chalk a Line from one of its back Corners round the Plate to the other Corner, that you may afterwards know its Place when you come to fix it; and from those Corners two parallel Lines to the Back of the Chimney: Make Marks also on each Side, that you may know where the Partition is to stand, which is to prevent any Communication between the Air and Smoke. Then removing the Plate, make a Hollow under it and beyond it, by taking up as many of the Bricks or Tiles as you can within your chalk’d Lines, quite to the Chimney-Back. Dig out six or eight Inches deep of the Earth or Rubbish all the Breadth and Length of your Hollow; then make a Passage of four Inches square, (if the Place will allow so much) leading from the Hollow to some Place communicating with the outer Air; by outer Air we mean Air without the Room you intend to warm. This Passage may be made to enter your Hollow on either Side, or in the Fore-part, just as you find most convenient, the Circumstances of your Chimney considered. If the Fire-Place is to be put up in a Chamber, you may have this Communication of outer Air from the Staircase; or sometimes more easily from between the Chamber Floor and the Cieling of the lower Room, making only a small Hole in the Wall of the House entring the Space betwixt those two Joists with which your Air-Passage in the Hearth communicates. If this Air-Passage be so situated, as that Mice may enter it and nestle in the Hollow, a little Grate of Wire will keep them out. This Passage being made, and, if it runs under any Part of the Hearth, til’d over securely; you may proceed to raise your false Back. This may be of four Inches or two Inches Thickness, as you have Room, but let it stand at least four Inches from the true Chimney-Back. In narrow Chimnies this false Back runs from Jamb to Jamb, but in large old-fashion’d Chimnies you need not make it wider than the Back of the Fire-place. To begin it, you may form an Arch nearly flat of three Bricks End to End, over the Hollow, to leave a Passage the Breadth of the Iron Fire-Place, and five or six Inches deep, rounding at Bottom, for the Smoke to turn and pass under the false Back, and so behind it up the Chimney. The false Back is to rise till it is as high as the Breast of the Chimney, and then to close over to the Breast;
   *See page 19 [433], where the Trap-door is describ’d, that ought to be in this Closing.
 always observing, if there is a wooden Mantle-Tree, to close above it. If there is no Wood in the Breast, you may arch over and close even with the lower Part of the Breast. By this Closing the Chimney is made tight, that no Air or Smoke can pass up it, without going under the false Back. Then from Side to Side of your Hollow, against the Marks you made with Chalk, raise a tight Partition, Brick-on-Edge, to separate the Air from the Smoke, bevelling away to half an Inch the Brick that comes just under the Air-Hole, that the Air may have a free Passage up into the Air-Box: Lastly, close the Hearth over that Part of the Hollow that is between the false Back and the Place of the Bottom Plate, coming about half an Inch under the Plate, which Piece of hollow Hearth may be supported by a Bit or two of old Iron Hoop; then is your Chimney fitted to receive the Fire-Place.
To set it, Lay first a little Bed of Mortar all round the Edges of the Hollow and over the Top of the Partition: Then lay down your Bottom Plate in its Place (with the Rods in it) and tread it till it lies firm. Then put a little fine Mortar (made of Loam and Lime with a little Hair) into its Joints, and set in your back Plate, leaning it for the present against the false Back; Then set in your Air-Box, with a little Mortar in its Joints; Then put in the two Sides, closing them up against the Air-Box with Mortar in their Grooves, and fixing at the same time your Register; Then bring up your Back to its Place, with Mortar in its Grooves, and that will bind the Sides together. Then put in your Front-Plate, placing it as far back in the Groove as you can, to leave Room for the sliding Plate; Then lay on your Top-Plate, with Mortar in its Grooves also, screwing the whole firmly together by means of the Rods. The Capital Letters A B D E, &c. in the annex’d Cut, show the corresponding Parts of the several Plates. Lastly the Joints being pointed all round on the Out-side, the Fire-Place is fit for Use.

When you make your first Fire in it, perhaps, if the Chimney be thoroughly cold, it may not draw, the Work too being all cold and damp. In such Case put first a few Shovels of hot Coals in the Fire-Place, then lift up the Chimney-sweeper’s Trap-Door, and putting in a Sheet or two of flaming Paper, shut it again, which will set the Chimney a Drawing immediately, and when once ’tis fill’d with a Column of warm Air, it will draw strongly and continually.
The Drying of the Mortar and Work by the first Fire, may smell unpleasantly; but that will soon be over.
In some shallow Chimneys, to make more Room for the false Back and its Flue, four Inches or more of the Chimney-Back may be pick’d away.
Let the Room be made as tight as conveniently it may be, so will the outer Air that must come in to supply the Room and Draught of the Fire, be all obliged to enter thro’ the Passage under the Bottom-Plate, and up thro’ the Air-Box; by which Means it will not come cold to your Backs, but be warmed as it comes in, and mixed with the warm Air round the Fire-Place before it spreads in the Room.
But as a great Quantity of cold Air, in extream cold Weather especially, will presently enter a Room if the Door be carelessly left open, ’tis good to have some Contrivance to shut it, either by Means of Screw Hinges, a Spring, or a Pulley.
When the Pointing in the Joints is all dry and hard, get some Powder of Black-Lead, (broken Bits of Black-Lead Crucibles from the Silver-smith’s, pounded fine, will do) and mixing it with a little Rum and Water, lay it on, when the Plates are warm, with a hard Brush, over the Top and Front-Plates, part of the Side and Bottom Plates, and over all the Pointing; and as it dries rub it to a Gloss with the same Brush, so the Joints will not be discern’d, but it will look all of a Piece, and shine like new Iron. And the false Back being plaister’d and whitewash’d, and the Hearth redden’d, the whole will make a pretty Appearance. Before the Black Lead is laid on, it would not be amiss to wash the Plates with strong Lee and a Brush, or Soap and Water, to cleanse them from any Spots of Grease or Filth that may be on them. If any Grease should afterwards come on them, a little wet Ashes will get it out.


If it be well set up, and in a tolerable good Chimney, Smoke will draw in from as far as the Fore-Part of the Bottom Plate, as you may try by a Bit of burning Paper.
People are at first apt to make their Rooms too warm, not imagining how little a Fire will be sufficient. When the Plates are no hotter than that one may just bear the Hand on them, the Room will generally be as warm as you desire it.
The End
Explanation of the Plate,
Referring to the Pages where the several Parts are describ’d, or their Uses shewn.
   



Page


i The Bottom Plate
14 [430]


ii The Back Plate
  14 [430]


iii iii The two Side Plates
  14 [430]


iv iv The two Plates that make up the Air-box
  15 [430]


v The Front Plate
  15 [431]


vi The Top Plate
  15 [431]


vii The Shutter or Slider
  15, 20, 21, 22 [431, 434, 435]


viii The Register
  16, 21, 22 [431, 434, 435]


Fig. 2. The Fire-Place put together
  16, 35 [431, 443]


3. The Section of a Fragment of a Plate, shewing the quarter-round Regulets that make the Joints
  14 [430]


4. The Blower, (Bottom upwards)
  21 [434]


OP The two Screw Rods
  14 [431]


↥↥ With the prick’d Lines, shew the Course of the Air thro’ the Windings of the Air-Box.
The Capital Letters show the corresponding Parts of the several Plates.
On the Device of the New Fire-place,A Sun; with this Motto, alter idem.

i.e. A second Self; or, Another, the same.
By a Friend.
Another Sun!—’tis true;—but not The Same.
Alike, I own, in Warmth and genial Flame:

But, more obliging than his elder Brother,
This will not scorch in Summer, like the other;
Nor, when sharp Boreas chills our shiv’ring Limbs,
Will this Sun leave us for more Southern Climes;
Or, in long Winter Nights, forsake us here,
To chear new Friends in t’other Hemisphere:
But, faithful still to us, this new Sun’s Fire,
Warms when we please, and just as we desire.

 
